DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of U.S. Patent No. 11,361,123 B2 issued to Ploegert et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are present in the 11,361,123 B2 issued to Ploegert et al.
Instant Application No. 17/134,691
U.S. Pat. No. 11,361,123 B2
Claim 1:
An edge platform of a building communicatively coupled to a cloud system, the edge platform comprising: 
one or more memory devices having instructions stored thereon, the one or more memory devices located on-premises within the building; and 
one or more processors located on-premises within the building, the one or more processors executing the instructions causing the one or more processors to: 
receive an event from a piece of building equipment of the building, the event indicating a data value associated with the piece of building equipment occurring at a particular time; 
identify contextual data of a data structure that provides a contextual description of the event; 







generate an enriched event by enriching the event with the contextual data, the enriched event including the data value, the particular time, and the contextual data; and 
communicate the enriched event to the cloud system configured to operate based on the enriched event.  



Claim 10:
     A method comprising: 
receiving, by an edge platform, an event from a piece of building equipment of a building, the event indicating a data value associated with the piece of building equipment occurring at a particular time, the edge platform located on-premises within the building and communicatively coupled to a cloud system; 
identifying, by the edge platform contextual data of a data structure that provides a contextual description of the event; 







generating, by the edge platform an enriched event by enriching the event with the contextual data, the enriched event including the data value, the particular time, and the contextual data; and 
communicating, by the edge platform, the enriched event to the cloud system configured to operate based on the enriched event.  
Claim 19:
    An edge platform of a building communicatively coupled to a cloud system, the edge platform comprising: 92 4838-9653-7557Atty. Dkt. No.: 20-0176-US10 (116048-1049) 
   one or more memory devices having instructions stored thereon; and one or more processors, the one or more processors executing the instructions causing the one or more processors to: 
   receive an event from a piece of building equipment of the building, the event indicating a data value associated with the piece of building equipment occurring at a particular time; 
   identify contextual data of a data structure that provides a contextual description of the event, wherein the data structure is a digital twin;

  



   generate an enriched event by enriching the event with the contextual data, the enriched event including the data value, the particular time, and the contextual data; and 
   communicate the enriched event to the cloud system configured to operate based on the enriched event.  

Claim 1:
   A building system comprising one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to: 










  receive an event from an event source, the event indicating a data value associated with the event source; 
  identify contextual data for the event in a digital twin of a building, the digital twin of the building comprising contextual building data identifying the event source and one or more relationships relating one or more entities to the event source, and wherein the one or more entities provide a contextual description of the event; 
    generate an enriched event by enriching the event with the contextual data, the enriched event including the data value and the contextual data; and 
   
 provide the enriched event to a consuming system configured to operate based on the enriched event.



Claim 11:
  A method comprising: 
     receiving, by a processing circuit, an event from an event source, the event indicating a data value associated with the event source; 





   identifying, by the processing circuit, contextual data for the event in a digital twin of a building, the digital twin of the building comprising contextual building data identifying the event source and one or more relationships relating one or more entities to the event source, and wherein the one or more entities provide a contextual description of the event; 
   generating, by the processing circuit, an enriched event by enriching the event with the contextual data, the enriched event including the data value and the contextual data; and 

   providing, by the processing circuit, the enriched event to a consuming system configured to operate based on the enriched event.
Claim 20:
    A building system comprising: 



   one or more memory devices having instructions thereon; and one or more processors configured to execute the instructions causing the one or more processors to: 

    receive an event from an event source, the event indicating a data value associated with the event source; 


  identify contextual data for the event in a digital twin of a building, the digital twin of the building comprising contextual building data identifying the event source and one or more relationships relating one or more entities to the event source, and wherein the one or more entities provide a contextual description of the event; 
    generate an enriched event by enriching the event with the contextual data, the enriched event including the data value and the contextual data; and 

   provide the enriched event to a consuming system configured to operate based on the enriched event.



Claims 1, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of U.S. Patent No. 11,361,123 B2 issued to Ploegert et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are present in the 11,150,617 B2 issued to Ploegert et al.

Instant Application No. 17/134,691
U.S. Pat. No. 11,150,617 B2

Claim 1:
An edge platform of a building communicatively coupled to a cloud system, the edge platform comprising: 
one or more memory devices having instructions stored thereon, the one or more memory devices located on-premises within the building; and 
one or more processors located on-premises within the building, the one or more processors executing the instructions causing the one or more processors to: 
receive an event from a piece of building equipment of the building, the event indicating a data value associated with the piece of building equipment occurring at a particular time; 
identify contextual data of a data structure that provides a contextual description of the event; 










generate an enriched event by enriching the event with the contextual data, the enriched event including the data value, the particular time, and the contextual data; and 
communicate the enriched event to the cloud system configured to operate based on the enriched event.  

Claim 10:
     A method comprising: 
receiving, by an edge platform, an event from a piece of building equipment of a building, the event indicating a data value associated with the piece of building equipment occurring at a particular time, the edge platform located on-premises within the building and communicatively coupled to a cloud system; 
identifying, by the edge platform contextual data of a data structure that provides a contextual description of the event; 











generating, by the edge platform an enriched event by enriching the event with the contextual data, the enriched event including the data value, the particular time, and the contextual data; and 
communicating, by the edge platform, the enriched event to the cloud system configured to operate based on the enriched event.  



Claim 19:
    An edge platform of a building communicatively coupled to a cloud system, the edge platform comprising: 92 4838-9653-7557Atty. Dkt. No.: 20-0176-US10 (116048-1049) 
   one or more memory devices having instructions stored thereon; and one or more processors, the one or more processors executing the instructions causing the one or more processors to: 
   receive an event from a piece of building equipment of the building, the event indicating a data value associated with the piece of building equipment occurring at a particular time; 
   identify contextual data of a data structure that provides a contextual description of the event, wherein the data structure is a digital twin;

  









   generate an enriched event by enriching the event with the contextual data, the enriched event including the data value, the particular time, and the contextual data; and 
   communicate the enriched event to the cloud system configured to operate based on the enriched event.  

Claim 1:
    A building system comprising one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to: 










   
receive an event from an event source, the event indicating a data value associated with the event source occurring at a particular time; 
  
    identify contextual data of a database comprising a plurality of nodes and a plurality of edges relating the plurality of nodes, wherein identifying the contextual data includes identifying a node of the plurality of nodes related to another node representing the event source by one or more edges of the plurality of edges, and wherein the node indicates the contextual data that provides a contextual description of the event; 
    generate an enriched event by enriching the event with the contextual data, the enriched event including the data value, the particular time, and the contextual data; and 
     provide the enriched event to a consuming application configured to operate based on the enriched event.

Claim 11:
A method comprising: 
   receiving, by a processing circuit, an event from a piece of building equipment of a building, the event indicating a data value associated with the piece of building equipment occurring at a particular time; 




   identifying, by the processing circuit, contextual data of a database comprising a plurality of nodes and a plurality of edges relating the plurality of nodes, wherein identifying the contextual data includes identifying a node of the plurality of nodes related to another node representing the event source by one or more edges of the plurality of edges, and wherein the node indicates the contextual data that provides a contextual description of the event; 
     generating, by the processing circuit, an enriched event by enriching the event with the contextual data, the enriched event including the data value, the particular time, and the contextual data; and 
    providing, by the processing circuit, the enriched event to a consuming application configured to operate based on the enriched event.


Claim 20:
   A building system comprising: one or more memory devices having instructions thereon; and one or more processors configured to execute the instructions causing the one or more processors to:





   receive an event from a piece of building equipment of a building, the event indicating a data value associated with the piece of building equipment occurring at a particular time; 
  identify contextual data of a digital twin of the building comprising a plurality of nodes and a plurality of edges relating the plurality of nodes, wherein identifying the contextual data includes identifying a node of the plurality of nodes related to another node representing the event source by one or more edges of the plurality of edges, and wherein the node indicates the contextual data that provides a contextual description of the event; 
   generate an enriched event by enriching the event with the contextual data, the enriched event including the data value, the particular time, and the contextual data; and 
    provide the enriched event to a consuming application configured to operate based on the enriched event.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0138970 A1 to Deutsch et al. in view of U.S. Pub. No. 2019/0260831 A1 to Milev et al. and further in view of U.S. Pub. No. 2018/0232459 A1 to Park et al.

As to claim 1, Deutsch teaches an edge platform communicatively coupled to a cloud system, the edge platform comprising: 
one or more memory devices having instructions stored thereon, the one or more memory devices located on-premises (an on-premises computing system) (Storage 1940); and 
one or more processors located on-premises (an on-premises computing system) (Processor 1920), the one or more processors executing the instructions causing the one or more processors to: 
receive an event from a piece of equipment (asset 421/a wind turbine, a jet airplane, an oil rig, a healthcare machine, or the like), the event indicating a data value associated with the piece of equipment occurring at a particular time (Overheat Events 420/For example, the digital twin may be executed based on data associated with the asset such as raw data (e.g., time series data) received directly from the asset or other data collected from the asset or other sources such as databases, operators, applications, analytics, and the like) (“...FIG. 16 illustrates a method 1600 of generating and outputting context of a digital twin in accordance with an example embodiment. The method 1600 may be performed by a computing system or group of computing systems such as the host platform 120 shown in FIG. 1 which may be a web server, a cloud platform, an on-premises device, and the like. Referring to FIG. 16, in 1610 the method includes executing a digital twin which comprises a virtual representation of an asset (or a plurality of twins representing a plurality of assets). For example, the digital twin may be executed based on data associated with the asset such as raw data (e.g., time series data) received directly from the asset or other data collected from the asset or other sources such as databases, operators, applications, analytics, and the like. The asset may include a physical structure such as a wind turbine, a jet airplane, an oil rig, a healthcare machine, or the like. As another example, the asset may include a software program such as an application, an analytic, a group of software programs or the like. As another example, the asset may include a process that is performed with respect to the asset by a physical actor or an application. As another example, the asset may include a system of assets that may be monitored together which can include hardware, software, processes, or a combination thereof...” paragraphs 0074/0105); 
identify contextual data of a data structure that provides a contextual description of the event/generate an enriched event by enriching the event with the contextual data, the enriched event including the data value, the particular time, and the contextual data (determined operational event) (“...In FIG. 4, the new operational event comprises a warning 410 of a current operational event (or predicted future event) indicating that a compressor on a gas turbine is likely to overheat causing damage to the gas turbine. The warning may be determined based on data collected from the gas turbine and/or other sources of data associated with the gas turbine which may be collected in real-time. The warning 410 may be provided as an output with a digital twin that is being output of the gas turbine. The warning 410 may also be output with context that is associated with the warning 410, thereby generating a contextual digital twin. The context may be associated with the current event and/or previous events. In this non-limiting example, the context includes similar overheat events 420 that occurred to assets 421 which may include the same gas turbine, a different gas turbine of the same type, a different asset altogether, and the like. For example, there are situations in which a warning or other issue may be generated in which there are no other such similar warnings for the particular type of asset. However, the contextual digital twin may identify a similar warning in another type of asset (e.g., a compressor on an oil rig) which dealt with a similar issue based on characteristics of the current issue associated with the gas turbine...In 1620, the method includes determining an operational event that has occurred with respect to the asset based on the execution of the digital twin of the asset. The determined operational event may have an effect on the asset in some way. For example, the determined operational event may include an alert generated with respect to the asset, a failure detected with respect to the asset, a case generated in association with the asset, and the like. Cases are often used by digital twin systems to notify an operator that an issue or a situation has arisen with respect to the asset (e.g., a part needs to be ordered, repairs are needed, worker has sent a notification, weather event, etc.) Any type of event that has some impact on the operation of an asset can be an operational event. In some embodiments, the determined operational event is associated with a particular component of the asset (e.g., assembly, sub-assembly, component, part, etc.) As another example, the operational event may be associated with a particular operator of the asset, an informational resource of the asset, and the like...In 1630, the method includes identifying previous operational events that have occurred and that are related to the determined operational event, and generating context for the determined operational event based on the previous operational events, and in 1640, the method includes outputting information for display about the generated context of the determined operational event to a display device. For example, the previous operational events may include one or more of operational events that previously occurred with respect to the asset and/or operational events that previously occurred with respect to another asset that is a same type as the asset (e.g., another wind turbine of a same type but a different model number, etc.)...In some embodiments, the generating of the context may include generating a description about a previous operational event that occurred to the particular component. As another example, the generating the context for the determined operational event comprises generating one or more of suggestions about what needs to be performed to address the determined operational event, a person to perform an activity in response to the determined operational event, a machine or equipment to be used to perform the activity in response to the determined operational event, and a document to be viewed to address the determined operational event. For example, the generated description may include a description of a cause of the previous operational event, what was performed in response to the operational event, how the response was performed, and a result of the response being performed. Here, the previous operational event may have occurred to a same type of component on another asset or the same component on the same asset. In some embodiments, the generated description further comprises a description of a difference between the previous operational event that was detected and the determined operational event...” paragraphs 0074/0106-0108); and 
communicate the event to the cloud system configured to operate based on the event (“...The data transmitted by the assets 110 and received by the cloud platform 120 may include raw time-series data output as a result of the operation of the assets 110, and the like. Data that is stored and processed by the cloud platform 120 may be output in some meaningful way to user devices 130. In the example of FIG. 1, the assets 110, cloud platform 120, and user devices 130 may be connected to each other via a network such as the Internet, a private network, a wired network, a wireless network, etc. Also, the user devices 130 may interact with software hosted by and deployed on the cloud platform 120 in order to receive data from and control operation of the assets 110...” paragraph 0053).  
Deutsch does not explicitly teach communicate the enriched event to the cloud system configured to operate based on the enriched event, and 
receiving event from a piece of building equipment.
Milev teaches communicate the enriched event (generate context/ The data transmitted by the assets 110 and received by the cloud platform 120 may include raw time-series data output as a result of the operation of the assets 110, and the like) to the cloud system configured to operate based on the enriched event (“...FIG. 1 illustrates a cloud computing system 100 for industrial software and hardware in accordance with an example embodiment. Referring to FIG. 1, the system 100 includes a plurality of assets 110 which may be included within an edge of an IIoT and which may transmit raw data to a source such as cloud computing platform 120 where it may be stored and processed. It should also be appreciated that the cloud platform 120 in FIG. 1 may be replaced with or supplemented by a non-cloud based platform such as a server, an on-premises computing system, and the like. Assets 110 may include hardware/structural assets such as machine and equipment used in industry, healthcare, manufacturing, energy, transportation, and that like. It should also be appreciated that assets 110 may include software, processes, actors, resources, and the like. A digital model (i.e., digital twin) of an asset 110 may be generated and stored on the cloud platform 120. The digital twin may be used to virtually represent an operating characteristic of the assets 110. The digital twin may also generate context associated with the operation of the asset 110 and output the context in a format that is capable of being consumed by an operator, a system, a software, etc. The data transmitted by the assets 110 and received by the cloud platform 120 may include raw time-series data output as a result of the operation of the assets 110, and the like. Data that is stored and processed by the cloud platform 120 may be output in some meaningful way to user devices 130. In the example of FIG. 1, the assets 110, cloud platform 120, and user devices 130 may be connected to each other via a network such as the Internet, a private network, a wired network, a wireless network, etc. Also, the user devices 130 may interact with software hosted by and deployed on the cloud platform 120 in order to receive data from and control operation of the assets 110... Software and hardware systems can be used to enhance or otherwise used in conjunction with the operation of an asset and a digital twin of the asset (and/or other assets) may be hosted by the cloud platform 120 and may interact with the asset. For example, cloud systems may be used to optimize a performance of an asset or data coming in from the asset. As another example, the cloud systems may analyze, control, manage, or otherwise interact with the asset and components (software and hardware) thereof. A user device 130 may receive views of data or other information about the asset as the data is processed via one or more applications hosted by the cloud platform 120. For example, the user device 130 may receive graph-based results, diagrams, charts, warnings, measurements, power levels, and the like. As another example, the user device 130 may display a graphical user interface that allows a user thereof to input commands to an asset via one or more applications hosted by the cloud platform 120...” paragraphs 0033/0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Deutsch with the teaching of Milev because the teaching of Milev would improve the system of Deutsch by providing a technique for receiving graph-based results, diagrams, charts, warnings, measurements, power levels, views of data or other information about the asset as the data is processed via one or more applications hosted by a cloud platform (Milev paragraphs 0033/0034).
Park teaches receiving event (detected faults) from a piece of building equipment (Building Subsystems 428 ) (“...Fault detection and diagnostics (FDD) layer 416 can be configured to provide on-going fault detection for building subsystems 428, building subsystem devices (i.e., building equipment), and control algorithms used by demand response layer 414 and integrated control layer 418. FDD layer 416 can receive data inputs from integrated control layer 418, directly from one or more building subsystems or devices, or from another data source. FDD layer 416 can automatically diagnose and respond to detected faults. The responses to detected or diagnosed faults can include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault...FDD layer 416 can be configured to output a specific identification of the faulty component or cause of the fault (e.g., loose damper linkage) using detailed subsystem inputs available at building subsystem integration layer 420. In other exemplary embodiments, FDD layer 416 is configured to provide “fault” events to integrated control layer 418 which executes control strategies and policies in response to the received fault events. According to an exemplary embodiment, FDD layer 416 (or a policy executed by an integrated control engine or business rules engine) can shut-down systems or direct control activities around faulty devices or systems to reduce energy waste, extend equipment life, or assure proper control response...FDD layer 416 can be configured to store or access a variety of different system data stores (or data points for live data). FDD layer 416 can use some content of the data stores to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels. For example, building subsystems 428 can generate temporal (i.e., time-series) data indicating the performance of BMS 400 and the various components thereof. The data generated by building subsystems 428 can include measured or calculated values that exhibit statistical characteristics and provide information about how the corresponding system or process (e.g., a temperature control process, a flow control process, etc.) is performing in terms of error from its setpoint. These processes can be examined by FDD layer 416 to expose when the system begins to degrade in performance and alert a user to repair the fault before it becomes more severe...” paragraphs 0120-0122/0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Deutsch and Milev with the teaching of Park because the teaching of Park would improve the system of Deutsch and Milev by providing a Building subsystems including building electrical subsystem, information communication technology (ICT) subsystem, security subsystem, HVAC subsystem, lighting subsystem, lift/escalators subsystem, and/or fire safety subsystem for use in a home/house.
 
As to claim 3, Milev teaches the edge platform of claim 1, wherein the instructions cause the one or more processors to identify the contextual data based on one or more enrichment rules (policy object); wherein the instructions cause the one or more processors to: identify second contextual data of the data structure based on one or more second enrichment rules; 88 4838-9653-7557Atty. Dkt. No.: 20-0176-US10 (116048-1049) generate a second enriched event by enriching the event with the second contextual data, the data value, and the particular time; and provide the second enriched event to the cloud system (“...The event broker 230 may examine a policy object associated with the behavior to determine whether the behavior can be executed at that time based on context associated with the digital twins. For example, the behavior may include certain parameters indicating situations when the behavior can be executed and situations when the behavior can't be executed based on context. The policy (business rule) may also change the action of the behavior. For example, parameters of a behavior may be policy generated and fed into the behavior to add to the input parameters. The event broker 230 may also determine input parameters to use (parsing) and validate that they are valid values for the input parameters by comparing the values to a requirements object of the behavior. The requirements object advertises what inputs are needed to run this behavior, what the values are of the inputs, etc...Each behavior may include a capabilities object identifying trigger messages which cause the behavior to execute, a polity object identifying business rules when and where the behavior can execute, and a requirements object identifying values of input parameters that are needed to execute the behavior. If the event broker 230 validates the performance of a behavior, the event broker 230 may create a skill execution record which will contain the work product of the behavior and generate an executable script which is sent by a message to the execution engine service 234 which runs the script/executable. The executable part of the behavior may have pieces that are re-usable across different behaviors. The event broker 230 triggers execution of the behavior. Here, the behavior can create an effect on the digital twins (e.g., cloud platform 264), the asset (e.g., edge system 262), or the like...” paragraphs 0046/0047).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Deutsch and Park with the teaching of Milev because the teaching of Milev would improve the system of Deutsch and Park by providing a technique for receiving graph-based results, diagrams, charts, warnings, measurements, power levels, views of data or other information about the asset as the data is processed via one or more applications hosted by a cloud platform (Milev paragraphs 0033/0034).

As to claim 4, Deutsch teaches the edge platform of claim 1, wherein the data structure is a digital twin including a graph; wherein the instructions cause the one or more processors to identify the contextual data by searching the graph that includes the contextual description of the event (“... According to an aspect of an example embodiment, a method may include one or more of storing a digital twin template as a graph model in a database, the digital twin template configured to instantiate a virtual representation of an asset, receiving a request to execute a behavior in association with an instance of a digital twin corresponding to the digital twin template, determining a position within the graph model of the digital twin template at which the behavior is bound to the digital twin template, and executing the behavior based on the position within the graph model at which the behavior is bound to perform an action with respect to the instance of the digital twin...” paragraphs 0011/0050).  

As to claims 10 and 19, see the rejection of claim 1 above.

As to claims 12, 14 and 20, see the rejection of claim 3 above.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0138970 A1 to Deutsch et al. in view of U.S. Pub. No. 2019/0260831 A1 to Milev et al. and further in view of U.S. Pub. No. 2018/0232459 A1 to Park et al. as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2016/0342906 A1 to Shaashua et al.

As to claim 2, Deutsch as modified by Milev and Park teaches the edge platform of claim 1, however it is silent with reference to wherein the instructions cause the one or more processors to: train one or more machine learning models stored locally by the edge platform based on the enriched event; and perform one or more operations with the piece of building equipment based on the one or more machine learning models.  
Shaashua teaches wherein the instructions cause the one or more processors to: 
train one or more machine learning models stored locally by the edge platform based on the enriched event (“...To set up the ability to forecast contextual situations, the IoT integration platform trains one or more machine learning models based on the evolving context indicators and/or raw activity data. In some embodiments, the machine learning models include one or more supervised machine learning models that require labeled data. In these embodiments, the IoT integration platform provides examples of contextual situations and the evolving context indicators leading up to the given examples as the labeled data. In some embodiments, the machine learning models include one or more unsupervised machine learning models. In these embodiments, the IoT integration platform enables the machine learning models to generate novel potential contextual situations and/or novel categories of potential contextual situations...The IoT integration platform can define a set of possible contextual situations. In some embodiments, each contextual situation corresponds to one or more states of one or more entities tracked by the IoT integration platform, one or more profile attributes of one or more entities tracked by the IoT integration platform, one or more event types maintained by the event detection engine, or any combination thereof...” paragraphs 0172/0173/0186); and 
perform one or more operations with the piece of building equipment based on the one or more machine learning models (“...The IoT integration platform can utilize one or more machine learning models to predict a contextual situation associated with a target entity. Preparation of the machine learning models include data processing (e.g., collecting activity data and computing context indicator updates), feature extraction (e.g., formatting processed data for model deliberation and/or training), model training, model deployment, and post processing of model deliberation results (e.g., classification of numeric results into situation forecasts)...” paragraph 0177).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Deutsch, Milev and Park with the teaching of Shaashua because the teaching of Shaashua would improve the system of Deutsch, Milev and Park by providing IoT integration platform that utilizes one or more machine learning models to predict a contextual situation associated with a target entity (Shaashua paragraph 0177).

As to claim 11, see the rejection of claim 2 above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0138970 A1 to Deutsch et al. in view of U.S. Pub. No. 2019/0260831 A1 to Milev et al. and further in view of U.S. Pub. No. 2018/0232459 A1 to Park et al. as applied to claims 4 and 13 above, and further in view of WO 2018/132112 A1 to Martinez et al.

As to claim 5. Deutsch as modified by Milev and Park teaches the edge platform of claim 4, however it does not explicitly teach wherein the graph includes a plurality of nodes and a plurality of edges; wherein the plurality of nodes represent entities of the building and the plurality of edges represent relationships between the entities of the building; wherein the plurality of nodes include a node representing the piece of building equipment; wherein the instructions cause the one or more processors to identify the contextual data by identifying one or more nodes of the plurality of nodes related to the node representing the piece of building equipment based on one or more edges of the plurality of edges between the node representing the piece of building equipment and the one or more nodes.  
Martinez teaches wherein the graph includes a plurality of nodes and a plurality of edges; wherein the plurality of nodes represent entities of the building and the plurality of edges represent relationships between the entities of the building; wherein the plurality of nodes include a node representing the piece of building equipment; wherein the instructions cause the one or more processors to identify the contextual data by identifying one or more nodes of the plurality of nodes related to the node representing the piece of building equipment based on one or more edges of the plurality of edges between the node representing the piece of building equipment and the one or more nodes (“...The following disclosure describes the present invention according to several embodiments directed at methods, systems, and apparatuses related to a graph representation of digital twin entities. Rather than relying in a monolithic data structure, the techniques described herein focus on the relationships between DTs. As described in further detail below, in various embodiments described herein, each object's DT is represented by sub-graphs (i.e., collections of nodes) embedded in the DTG. Each node is referred to as a Digital Twin Unit (DTU). The DTG described herein is readily queryable; information retrieval is done efficiently using graph search and content filtering. The DTG is also traceable because every single update to the graph may be tracked and, thus, any past state can be recreated. Moreover the DTG is extensible, supporting as many types of nodes, their content, and their relationships as necessary...The DTG is dynamic in the sense that the graph can continuously morph with the creation and elimination of nodes and edges. This morphing is the result of updates by data, queries, simulation, models, new providers, new consumers, and dynamic relationships between them. Even though the DTG may comprise a large graph with billions of nodes and edges, existing databases (e.g., GraphX, Linked Data) and algorithms (e.g., Pregel, MapReduce) running in cloud platforms will help to efficiently search and update the DTG. Alternatively, a specialized database that uses graph structures for semantic queries (i.e., a "graph database") may be used in some embodiments. The DTG representation is also suitable for a smooth integration with novel mathematical engines based on graph-theoretic and categorical approaches. Thus, in some embodiments, the DTG is also self-learning in the sense that algorithms may be used to analyze the morphing of the graph to identify emergent patterns and behaviors...FIG. 1 shows how the DTG can be used as the information fabric where real-world objects and their relationships are represented digitally, according to some embodiments of the present invention. Real world physical objects such as cars, people, buildings, airplanes, highways, houses, transportation systems are represented in the DTG. A real- world object is not represented by a single node, but by a sub-graph in the DTG. For example, a car "T39BTT" is represented by multiple DTUs in a sub-graph. The DTUs in the sub-graph may represent, for example, the CAD design, the service records, its current state (where it is, its speed, etc.), its manufacturing information (where it was produced, by which machines, etc.). Similarly, another sub-graph represents a person, "John Doe", and its DTUs hold his identity, health records, agenda, etc. Notice that there is an edge connecting "John Doe" to the car "T39BTT", and this may represent, for example, that "John Doe is currently driving the T39BTT car". As soon as John arrives to his destination and turns off his car, this "driving" edge may be removed from the DTG. Note that, although the DTG changes, all transactions are being recorded by the underlying DTG for further analysis. With the historical information between "John Doe" and his "T39BTT" car, we can, for example, predict when John Doe will wake up the next morning to drive his car to work and the original equipment manufacturer (OEM) of the car can use this information to push a software update to the car through the air while John Doe sleeps. This update by the OEM, also updates the DTG. Interactions like these are continuously updating the DTG... FIG. 2 provides an example of the edges that may exist in the DTG, according to some embodiments. Edges connecting nodes are used to represent the relationships between the DTUs. Edges can be, for example, spatial (e.g., aggregations, hierarchies, dependencies), temporal (e.g., life cycle stages, time-stamped data), interaction flow-related (e.g., physical, information, and non-physical interfaces including machine-machine, machine-human, human- machine), and/or business flow-related (e.g., supply chain, customer orders, logistics, financials, organizational, etc.). This representation gives the DTG the flexibility to use the DTs associated with the different nodes "as-is" (e.g., for parsing, evaluation, simulation), and the information associated to the edges to discover and create new knowledge through graph and data analysis algorithms. The flows of interaction give the DTG the ability to express spatio-temporal representations between the producers and consumers of the DT...” paragraphs 20-23/29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Deutsch, Milev, Park and Hershey with the teaching of Martinez because the teaching of Martinez would improve the system of Deutsch, Milev, Park and Hershey by providing a process of managing (create/read/update/delete) information in digital twin database. 
As to claim 14, see the rejection of claim 5 above.

Claims 6-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0138970 A1 to Deutsch et al. in view of U.S. Pub. No. 2019/0260831 A1 to Milev et al. and further in view of U.S. Pub. No. 2018/0232459 A1 to Park et al. as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2017/0286572 A1 to Hershey et al.

As to claim 6, Deutsch as modified by Milev and Park teaches the edge platform of claim 1, however it is silent with reference to wherein the data structure is a digital twin stored by the edge platform; wherein the digital twin of the edge platform is updated based on a plurality of changes made to a second digital twin stored by the cloud system to synchronize the second digital twin stored by the cloud system with the digital twin of the edge platform.
Hershey teaches wherein the data structure is a digital twin stored by the edge platform; wherein the digital twin of the edge platform is updated based on a plurality of changes made to a second digital twin stored by the cloud system to synchronize the second digital twin stored by the cloud system with the digital twin of the edge platform (“...An “interacting digital twin” might be scalable over an asset class or between classes. One benefit provided by interacting digital twins may be that each of the plurality of the digital twins is updateable by useful results originating in any one of the plurality of the interacting digital twins. A single digital twin may also be construed as an interacting digital twin when it is used as an interactive adjunct equipment in a design process...A plurality of the digital twins  is updateable by useful results originating in any one of the plurality of the interacting digital twins. The digital twins may be equipped with data lines that communicate with other digital twins so that results obtained through the running of the plurality of the digital twins over an asset class may be used to refine the digital twins' lifting estimation algorithms and then develop more appropriate limits on exceedance envelopes over the magnitudes of the residuals. For example, one digital twin in communication with a plurality of other digital twins within a specified environment might communicate optimal or recommended conditions. The digital twins receiving this information may then evaluate the effectiveness of the received settings based upon their own tuned model or models...” paragraphs 0136/0137).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Deutsch, Milev and Park with the teaching of Hershey because the teaching of Hershey would improve the system of Deutsch, Milev and Park by providing a process of synchronizing data between two or more devices/applications and updating changes automatically between them to maintain consistency within systems. 

As to claim 7, Deutsch as modified by Milev and Park teaches the edge platform of claim 6, however it is silent with reference to wherein the instructions cause the one or more processors to: receive a change feed of change feed events indicating the plurality of changes to the second digital twin; and 894838-9653-7557Atty. Dkt. No.: 20-0176-US10 (116048-1049)update the digital twin stored by the edge platform with the change feed by making the plurality of changes to the digital twin stored by the edge platform.  
Hershey teaches wherein the instructions cause the one or more processors to: receive a change feed of change feed events indicating the plurality of changes to the second digital twin; and 894838-9653-7557Atty. Dkt. No.: 20-0176-US10 (116048-1049)update the digital twin stored by the edge platform with the change feed by making the plurality of changes to the digital twin stored by the edge platform (“...An “interacting digital twin” might be scalable over an asset class or between classes. One benefit provided by interacting digital twins may be that each of the plurality of the digital twins is updateable by useful results originating in any one of the plurality of the interacting digital twins. A single digital twin may also be construed as an interacting digital twin when it is used as an interactive adjunct equipment in a design process...A plurality of the digital twins  is updateable by useful results originating in any one of the plurality of the interacting digital twins. The digital twins may be equipped with data lines that communicate with other digital twins so that results obtained through the running of the plurality of the digital twins over an asset class may be used to refine the digital twins' lifting estimation algorithms and then develop more appropriate limits on exceedance envelopes over the magnitudes of the residuals. For example, one digital twin in communication with a plurality of other digital twins within a specified environment might communicate optimal or recommended conditions. The digital twins receiving this information may then evaluate the effectiveness of the received settings based upon their own tuned model or models...” paragraphs 0136/0137).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Deutsch, Milev and Park with the teaching of Hershey because the teaching of Hershey would improve the system of Deutsch, Milev and Park by providing a process of synchronizing data between two or more devices/applications and updating changes automatically between them to maintain consistency within systems. 

As to claims 15-16, see the rejection of claims 6-7 respectively.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0138970 A1 to Deutsch et al. in view of U.S. Pub. No. 2019/0260831 A1 to Milev et al. and further in view of U.S. Pub. No. 2018/0232459 A1 to Park et al. and further in view of U.S. Pub. No. 2017/0286572 A1 to Hershey et al. as applied to claims 7 and 16 above, and further in view of WO 2018/132112 A1 to Martinez et al.

As to claim 8, Deutsch as modified by Milev, Park and Hershey teaches the edge platform of claim 7, however it is silent with reference to wherein the second digital twin is a graph including a plurality of nodes represent entities of the building and plurality of edges represent relationships between the entities of the building; wherein the plurality of changes include at least one of: adding a new node to the plurality of nodes of the graph; adding a new edge to the plurality of edges of the graph; deleting an existing node of the plurality of nodes of the graph; deleting an existing edge of the plurality of edges of the graph; modifying the existing node of the plurality of nodes of the graph; or modifying the existing edge of the plurality of edges of the graph.  
Martinez teaches wherein the second digital twin is a graph including a plurality of nodes represent entities of the building and plurality of edges represent relationships between the entities of the building; wherein the plurality of changes include at least one of: adding a new node to the plurality of nodes of the graph; adding a new edge to the plurality of edges of the graph; deleting an existing node of the plurality of nodes of the graph; deleting an existing edge of the plurality of edges of the graph; modifying the existing node of the plurality of nodes of the graph; or modifying the existing edge of the plurality of edges of the graph (“...The following disclosure describes the present invention according to several embodiments directed at methods, systems, and apparatuses related to a graph representation of digital twin entities. Rather than relying in a monolithic data structure, the techniques described herein focus on the relationships between DTs. As described in further detail below, in various embodiments described herein, each object's DT is represented by sub-graphs (i.e., collections of nodes) embedded in the DTG. Each node is referred to as a Digital Twin Unit (DTU). The DTG described herein is readily queryable; information retrieval is done efficiently using graph search and content filtering. The DTG is also traceable because every single update to the graph may be tracked and, thus, any past state can be recreated. Moreover the DTG is extensible, supporting as many types of nodes, their content, and their relationships as necessary...The DTG is dynamic in the sense that the graph can continuously morph with the creation and elimination of nodes and edges. This morphing is the result of updates by data, queries, simulation, models, new providers, new consumers, and dynamic relationships between them. Even though the DTG may comprise a large graph with billions of nodes and edges, existing databases (e.g., GraphX, Linked Data) and algorithms (e.g., Pregel, MapReduce) running in cloud platforms will help to efficiently search and update the DTG. Alternatively, a specialized database that uses graph structures for semantic queries (i.e., a "graph database") may be used in some embodiments. The DTG representation is also suitable for a smooth integration with novel mathematical engines based on graph-theoretic and categorical approaches. Thus, in some embodiments, the DTG is also self-learning in the sense that algorithms may be used to analyze the morphing of the graph to identify emergent patterns and behaviors...” paragraphs 0020/21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Deutsch, Milev and Park with the teaching of Hershey because the teaching of Hershey would improve the system of Deutsch, Milev and Park by providing a process of managing (create/read/update/delete) information in digital twin database. 

As to claim 9, Deutsch as modified by Milev, Park and Hershey teaches the edge platform of claim 7, however it is silent with reference to wherein the instructions cause the one or more processors to: read the change feed events from a change feed topic, wherein the edge platform is subscribed to the change feed topic and receives the change feed events in response to the change feed events being added to the change feed topic by the cloud system.  
Martinez teaches wherein the instructions cause the one or more processors to: read the change feed events from a change feed topic, wherein the edge platform is subscribed to the change feed topic and receives the change feed events in response to the change feed events being added to the change feed topic by the cloud system (“...The following disclosure describes the present invention according to several embodiments directed at methods, systems, and apparatuses related to a graph representation of digital twin entities. Rather than relying in a monolithic data structure, the techniques described herein focus on the relationships between DTs. As described in further detail below, in various embodiments described herein, each object's DT is represented by sub-graphs (i.e., collections of nodes) embedded in the DTG. Each node is referred to as a Digital Twin Unit (DTU). The DTG described herein is readily queryable; information retrieval is done efficiently using graph search and content filtering. The DTG is also traceable because every single update to the graph may be tracked and, thus, any past state can be recreated. Moreover the DTG is extensible, supporting as many types of nodes, their content, and their relationships as necessary...The DTG is dynamic in the sense that the graph can continuously morph with the creation and elimination of nodes and edges. This morphing is the result of updates by data, queries, simulation, models, new providers, new consumers, and dynamic relationships between them. Even though the DTG may comprise a large graph with billions of nodes and edges, existing databases (e.g., GraphX, Linked Data) and algorithms (e.g., Pregel, MapReduce) running in cloud platforms will help to efficiently search and update the DTG. Alternatively, a specialized database that uses graph structures for semantic queries (i.e., a "graph database") may be used in some embodiments. The DTG representation is also suitable for a smooth integration with novel mathematical engines based on graph-theoretic and categorical approaches. Thus, in some embodiments, the DTG is also self-learning in the sense that algorithms may be used to analyze the morphing of the graph to identify emergent patterns and behaviors...” paragraphs 0020/21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Deutsch, Milev, Park and Hershey with the teaching of Martinez because the teaching of Martinez would improve the system of Deutsch, Milev, Park and Hershey by providing a process of managing (create/read/update/delete) information in digital twin database. 

As to claims 17 and 18, see the rejection of claims 8 and 9 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Pub. No. 2018/0159756 A1 to Matthews et al. and directed to a monitoring and messaging system for monitoring status of a plurality of assets.
U.S. Pub. No. 2019/0138333 A1 to Deutsch et al. and directed to systems and methods for managing a contextual digital twin.
U.S. Pub. No. 2019/0294978 A1 to Sach et al. and directed to a system for inferring digital twins from captured data.
U.S. Pub. No. 2019/0138662 to Deutsch et al. and directed to systems and methods for managing a contextual digital twin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194